Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-22, in the reply filed on April 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 currently depends from claim 1 and recites the limitation “the at least one nanoparticle”.  However, nanoparticles were first recited in claim 10. For examination purposes, claim 22 has been considered as dependent from claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata (US Patent Application Publication no. 2009/0134486).
With respect to claims 1, 5, Fujikata teaches an optical device comprising: a solid-solution alloy (2) of a first metal (Au, Cu, Ag, Al) and a second metal (Ta, Ni, Cr) having a lower work function than the first metal (paragraph 82); an n-type semiconductor (1) in Schottky junction with the solid-solution alloy (paragraphs 5; 82; 101; figure 1), wherein the optical device detects near-infrared light (paragraph 80). 
With respect to claim 2, Fujikata further teaches wherein an energy of the near-infrared light is lower than a band gap energy of the n-type semiconductor (the material of the semiconductor is selected based on a wavelength limitation that is determined by the band gap and the light absorption coefficient; paragraphs 100-101).
With respect to claim 3, the n-type semiconductor of Fujikata is a silicon (Si) semiconductor (paragraphs 28, 101).
With respect to claim 7, the solid-solution alloy of Fujikata is Au4Ti (titanium can be selected in order to improve the crystallinity and smoothness of the gold; paragraphs 82; 88; 97)
With respect to claim 8, the n-type semiconductor of Fujikata is an inorganic semiconductor (paragraph 101).
With respect to claim 9, the solid-solution alloy (2) of Fujikata has a comb- like structure (as shown in figures 1-2, 8, 14d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata, as applied to claim 1 above.
With respect to claim 4, Fujikata teaches all the features discussed above but fails to explicitly disclose wherein the height of the Schottky barrier of the Schottky junction is lower than the energy of the near-infrared light. However, Fujikata teaches that distances and thicknesses in the Schottky junction can be varied as desired in order to provide a photocurrent that is increased by a factor of hundred or more, as well as to enhance the quantum efficiency (paragraphs 82-83). One having ordinary skill in the art at the time of filing would have found it obvious to determine the optimum height of the Schottky barrier, as taught by Fujikata, desired in order to provide a photocurrent that is increased by a factor of hundred or more, as well as to enhance the quantum efficiency
With respect to claim 6, even though Fujikata fails to explicitly disclose wherein the amount of the first metal contained in the solid-solution alloy is larger than the amount of the second metal contained in the solid-solution alloy, it has been held by the courts that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.II.A.
 
Claims 10-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata as applied to claim 1 above, and further in view of Yamamoto et al. (US Patent Application Publication no. 2011/0204383).
With respect to claim 10, Fujikata teaches all the features discussed above but fails to disclose at least one nanoparticle, wherein the intermetallic compound or the solid-solution alloy is contained in the at least one nanoparticle.
Yamamoto discloses a semiconductor device comprising a semiconductor (2) in a Schottky junction with an electrode (4) made of nanoparticles comprising alloys of a first metal, i.e. gold, and a second metal, i.e. nickel (paragraph 27; as show in figure 2). It would have been obvious to one having ordinary skill in the art at the time of filing to have the n-type semiconductor in Schottky junction with the solid-solution alloy of Fujikata where the alloy is contained in at least one nanoparticle because as taught by Yamamoto, Schottky junctions may be formed from a single structure or a multi-layered structure of metal or alloys in nanoparticle form, and one would have a reasonable expectation of success in doing so. 
With respect to claim 11, the particle diameter of each of the at least one nanoparticle of Yamamoto is equal to or smaller than 100 (paragraph 29).
With respect to claim 12, the device of Yamamoto further includes a metal film (bonding wire), wherein the at least one nanoparticle is a plurality of nanoparticles (4), and the metal film electrically connects the plurality of nanoparticles to each other (figure 2; paragraphs 27-32; 42).
With respect to claim 13, the metal film/bonding wire of Yamamoto contains the first metal (gold) and the second metal (nickel; paragraph 27).
With respect to claim 14, the metal layer of Yamamoto covers at least part of a surface of the n-type semiconductor (2; figure 2).
With respect to claim 15, each of the at least one nanoparticle of Yamamoto has a cavity/opening (3a) surrounded by the solid-solution alloy (paragraphs 27, 31).
With respect to claim 20, the device of Fujikata comprises a light source which emits light having energy that is lower than or equal to a band gap energy of the n-type semiconductor and that corresponds to a plasmon resonance wavelength of the at least one alloy (paragraphs 20; 62; 68; 80; 83).
With respect to claim 21, the n-type semiconductor of Fujikata contains at least one selected from a group consisting of a silicon semiconductor, a germanium semiconductor, and a gallium arsenide semiconductor (paragraph 101), and
a surface plasmon resonance wavelength of the at least one nanoparticle is 900 nm or more (paragraph 101).
With respect to claim 22, the n-type semiconductor of Fujikata contains a gallium nitride (GaN) semiconductor (paragraph 101); and a surface plasmon resonance wavelength of the at least one particle is 400 nm or more, i.e. 850nm (paragraph 83).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata in view of Yamamoto as applied to claim 10 above, and further in view of Kim et al. (US Patent Application Publication no. 2016/0372757).
With respect to claim 16, Fujikata in view of Yamamoto discloses all the features discussed above but fails to teach wherein each of the at least one nanoparticle includes a core portion including at least one selected from a group consisting of gold, silver, copper, aluminum, a polymer material and silica, and
in each of the at least one nanoparticle, the solid-solution alloy covers at least part of the core portion.
Kim teaches metal nanoparticles that may be used in optical devices (paragraph 199), where the nanoparticles include a core portion and a shell portion including a first metal and a second metal (paragraphs 10, 25, 104, 152), the metals selected from gold, silver, copper and chromium, among others (claim 14). It would have been obvious to one having ordinary skill in the art at the time of filing to select nanoparticles including a core surrounded by an alloy in the device of the modified Fujikata because as taught by Kim, this nanoparticle structures are well-known in the art to be effective for use in optical devices and one would have a reasonable expectation of success in doing so.
With respect to claim 17, the metals of Kim can be selected from gold (Au), silver (Ag), and copper (Cu), among others (claim 14).
With respect to claim 18, Kim further teaches wherein in each of the at least one nanoparticle, the solid-solution alloy covers the entire core portion (paragraphs 10, 25, 104, 152).
With respect to claim 19, the solid-solution alloy of Yamamoto is separated into a plurality of portions (figure 2). Kim discloses wherein the core is surrounded by first and second metals with holes and voids between a plurality of portions (paragraphs 10, 25, 104, 152).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794